Citation Nr: 1601021	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1. Whether the Veteran timely perfected his appeal with respect to the issue of the propriety of the reduction in his disability rating.

2. Whether the reduction in the Veteran's disability rating for pleural disease from 60 percent to 30 percent, effective February 1, 2013, was proper.

3. Whether discontinuation of the Veteran's total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to Dependents' Educational Assistance (DEA) was proper.

4. Entitlement to a disability rating in excess of 60 percent for pleural disease. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1946 to March 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in March 2014 and of a rating decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The March 2014 administrative decision found that the Veteran's substantive appeal of the November 2012 rating decision reducing the Veteran's disability rating for pleural disease was not filed in a timely manner.


FINDINGS OF FACT

1. In correspondence received by VA on December 6, 2013, the Veteran informed the RO that his address had changed; both the prior address and the new address were in Jersey City, NJ, USA.

2. On December 10, 2013, the Veteran's new address was entered into the VA computer system.

3. On December 16, 2013, the RO sent the Veteran a Statement of the Case (SOC) addressed to a previous address in Laguna, Philippines.

4. On January 6, 2014, the RO forwarded the Veteran a copy of the December 2013 SOC to his address of record in Jersey City, NJ.

5. On February 27, 2014, the RO received the Veteran's VA Form 9 appeal of the December 2013 SOC.

6. The VA examination results from April 2012 show improved pulmonary functioning but do not reflect any improvement in the Veteran's functional capacity or in his employability with respect to his pleural disease.

7. The Veteran's pulmonary function test results on VA examination in April 2012 showed FEV-1 at 65 percent, FEV-1/FVC at 65 percent, and DLCO at 88 percent; pulmonary function testing with results of 40 percent or less on FEV-1, FEV-1/FVC, and DLCO, or requirement of outpatient oxygen, or the presence of pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy have not been shown.


CONCLUSIONS OF LAW

1. The filing of the Veteran's VA Form 9 appeal of the reduction of his disability rating for pleural disease and discontinuation of his TDIU and DEA benefits was timely and the issue was properly perfected.  38 U.S.C.A. §§ 5107, 7105 (West 2015); 38 C.F.R. §§ 20.201, 20.302 (2014).

2. The reduction in the Veteran's disability rating for pleural disease from 60 percent to 30 percent and the discontinuation of TDIU and DEA benefits was not proper and the rating decision on appeal is therefore void ab initio and the prior rating and benefits are restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2015); 38 C.F.R. §§ 3.105(e), 3.343(c), 3.344(a), 4.97 (2014).

3. The criteria for entitlement to a disability rating in excess of 60 percent for pleural disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.105(e), 3.159, 4.97, Diagnostic Code 6845 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA applies to the Veteran's claim regarding whether his substantive appeal was timely filed.  Inasmuch as the Board finds that the appeal was timely filed, the specifics of VCAA compliance with respect to this claim need not be discussed, because there is no prejudice to the Veteran.

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  38 C.F.R. § 3.105(e).  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  

Here, the RO issued a rating reduction proposal in August 2012, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In November 2012, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the reduction of the assigned prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  VA provided the Veteran an examination for his respiratory disability in April 2012.  There is no indication or assertion that the examination is inadequate.  Indeed, the examination addressed all the applicable rating criteria. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.105(e), 3.159.

Timeliness of Appeal

An appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case is furnished.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2014). 

A substantive appeal (VA Form 9) must be filed within 60 days from the date that that agency of original jurisdiction (AOJ) mails the Statement of the Case (SOC) to the appellant, or within the remainder of the 1 year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (2014).  Extensions of time for filing a Substantive Appeal may be granted for good cause.  38 C.F.R. § 20.303 (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this instance, the Veteran had filed a valid and timely Notice of Disagreement to the November 2012 rating decision reducing the disability rating for pleural disease from 60 percent to 30 percent and discontinuing his TDIU and DEA benefits.  The RO issued an SOC on December 16, 2013, and the Veteran's VA Form 9 substantive appeal was received February 27, 2014, more than 60 days after the SOC was issued and over a year from notice of the rating decision.  

A review of the record, however, shows that the circumstances of this case are such that the Veteran's Form 9 substantive appeal was timely filed.  Specifically, on December 6, 2013, the RO received a statement from the Veteran changing his address of record.  (Both the prior address and the new address were in Jersey City, New Jersey, USA.)  There is evidence showing that the new address was entered into the VA computer system on December 10, 2013.  However, the SOC sent by the RO on December 16, 2013, was sent to a previous address for the Veteran in Laguna, Philippines.  It was not until January 6, 2014, that the RO forwarded the Veteran a copy of the SOC to his address of record in Jersey City, New Jersey.  The Veteran then filed his Form 9, which was received by the RO on February 27, 2014, less than 60 days after he received the SOC.

Given that the Veteran was not properly notified of the issuance of the SOC in December 2013, because the RO mailed the document to an old address in a different country, the time period for filing a Substantive Appeal cannot be said to have begun on December 16, 2013.  Rather, it was only when the SOC was sent to the Veteran's address of record, that is, in January 2014, that the time period in which to file a Substantive Appeal began.  The Veteran's VA Form 9 was filed within 60 days of that date and is therefore timely.

Reduction in Disability Rating

A reduction in the rating assigned to a service connected disability is allowed, when indicated by the evidence, but only when specific procedures are followed.  38 C.F.R. § 3.105(e).  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating decision effectuating the reduction will be issued.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) held that in cases of rating reductions, 38 C.F.R. §§ 4.1 and 4.2 apply.  As such, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history and that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran was rated as 60 percent disabled due to service-connected pleural disease from December 19, 2008.  The rating decision on appeal reduced the disability rating to 30 percent as of February 1, 2013.  In this instance, as set forth above, the proper procedural steps were followed with respect to notifying the Veteran of the intent to reduce his benefits and implementing the reduction.  However, the question remains as to whether the evidence of record supports the decision to reduce the disability rating, that is, whether the examination on which the reduction was based was as thorough as previous examinations, whether any change in examination findings represented a true improvement as opposed to a temporary lessening of symptoms, and whether any improvement shown in the Veteran's condition reflected an improvement in the ability to function under the ordinary conditions of life and work.  Notably, the rating in question was in effect for less than 5 years and, as such, is subject to this less stringent standard of review than would be a rating in effect for 5 years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Respiratory disabilities are rated based on the results of pulmonary function tests, specifically the Forced Expiratory Volume in one second (FEV-1), the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung by Carbon Monoxide by the Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97, Diagnostic Code 6845.  FEV-1 of 71- to 80-percent predicted value, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted value, is rated as 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56- to 65-percent predicted value is rated as 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) is rated as 60 percent disabling.  FEV-1 less than 40-percent predicted, or FEV-1/FVC less than 40 percent, or DLCO (SB) of less than 40-percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure, or requirement of outpatient oxygen therapy, is rated as 100 percent disabling.  38 C.F.R. § 4.97.

A VA treatment note from July 2009 cited a July 2008 test as showing FEV-1/FVC of 74 percent and FEV-1 of 50 percent.  In March 2009, testing showed FEV-1 of 48 percent, FEV-1/FVC of 70 percent, and DLCO of 56 percent.  Private and VA examinations in April 2012 showed test results of FEV-1 at 65 percent, FEV-1/FVC at 65 percent, and DLCO at 88 percent.

Based on the pulmonary function testing of record, the Veteran's pleural disease met the criteria for a 60 percent rating prior to April 2012, but after that point was more consistent with the 30 percent disability rating criteria.  This formed the basis for the RO's decision to reduce the Veteran's disability rating and, on that standard alone, the reduction was supported.  However, as noted above, the question remains as to whether the evidence represented a true improvement as opposed to a temporary lessening of symptoms, and whether any improvement shown in the Veteran's condition reflected an improvement in the ability to function under the ordinary conditions of life and work. 

The Veteran has not been afforded a VA examination since the April 2012 examination on which the reduced disability rating was based.  As such, it is unclear at best whether the April 2012 test results reflect true improvement in the underlying disability as opposed to temporary lessening of symptoms.  While the consistency between private and VA test results would appear to suggest a true improvement, the tests in question were conducted within a few days of each other, making the possibility of a temporary lessening of symptoms more likely.  In addition, there is nothing that indicates that the Veteran has experienced any improvement in the ability to function in his life.  Rather, the statements filed by the Veteran all vehemently disavow the notion that he has experienced any such improvement and there is no evidence that his health has improved in any way other than on pulmonary function testing.  Indeed, at the April 2012 VA examination, the Veteran reported that his lung condition had worsened, that he experienced more shortness of breath, could no longer walk for any distance, and would fall down when tired.  He also told the examiner that his shortness of breath made him unable to work.

Notably, in this case, the 60 percent disability rating when assigned was the basis for the award of TDIU.  As such, consideration must be given to the specific rules that govern the discontinuation of TDIU benefits.  Namely, under 38 C.F.R. § 3.343 (c), TDIU can be discontinued by following the provisions of 38 C.F.R. § 3.105(e) "but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence."  38 C.F.R. § 3.343(c).  

In short, the record does not reflect that the Veteran has exhibited any improvement in his ability to function in life, regardless of the pulmonary function test results.  Nor is there any evidence of employability, let alone clear and convincing evidence as required for discontinuation of TDIU.  As always, the Veteran must be afforded the benefit of the doubt, which, in matters of reduction in rating, means that the claim "must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim."  See Brown, 5 Vet. App. at 421; 38 U.S.C.A. § 5107(b).  As there is not a preponderance of evidence to support the reduction and the discontinuation of TDIU and DEA benefits, the rating reduction was not proper and the 60 percent disability rating for pleural disease, as well as the TDIU and DEA benefits, are restored.

Increased Rating Claim

The Board notes that the Veteran's 60 percent disability rating was reviewed, thereby triggering the reduction on appeal here, as a result of his claim for an increased disability rating.  As discussed above, the Veteran's pulmonary function testing in April 2012 did not meet the criteria for the 60 percent rating and would therefore not warrant an increased disability rating to 100 percent.  The Board notes that the record does not show that the Veteran has required oxygen therapy, or that he has experienced pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy.  As such, none of the criteria for a higher, 100 percent, disability rating for pleural disease has been met.  

The Board notes that the Veteran has, in several submissions, raised the issue that his service-connected respiratory disability is due to exposure to asbestos in service.  The disability rating criteria are based on the ability of the body as a whole, or of a system or organ of the body to function under the ordinary conditions of daily life, and not on the source of the underlying disability.  See 38 C.F.R. § 4.10.  As a result, it is the function of the Veteran's lungs, as shown in the pulmonary function tests, which govern the disability rating assigned.  Pulmonary function which is reduced due to asbestos-based disability is rated based on the same criteria as those which are already considered in the Veteran's assigned 60 percent rating.  See 4.97, Diagnostic Codes 6833 (asbestosis) and 6845 (chronic pleural effusion or fibrosis).

Extraschedular Rating

The Board has also considered whether the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate and the matter should be referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  After a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria discussed above, the Board finds that the criteria reasonably describe the Veteran's disability level and symptomatology of shortness of breath, difficulty walking long distances, and occasional collapse due to difficulty breathing.  Therefore, the assigned schedular evaluation is adequate, and no referral is required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A substantive appeal was timely filed, perfecting an appeal of the rating reduction for pleural disease from 60 percent to 30 percent effective February 1, 2013, and discontinuing TDIU and DEA benefits, and the Board has jurisdictional authority to review these issues.  The appeal is granted to this extent only.

The reduction of the disability rating for pleural disease from 60 percent to 30 percent was not proper, and restoration of the 60 percent disability rating, as well as TDIU and DEA benefits from February 1, 2013 is granted.

Entitlement to a disability rating higher than 60 percent for pleural disease is denied.


______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


